Citation Nr: 1400433	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-06 306	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disorder.  

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for thoracic and lumbar spine disorders.

3. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars

WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from February 2004 to February 2005 and from December 2007 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent rating, effective from November 22, 2010; denied service connection for a left knee condition; and found that new and material evidence had not been submitted to reopen the claim for service connection for thoracic scoliosis and lumbar strain.

In October 2012, the Veteran testified via videoconference, before the undersigned Veterans Law Judge, at the RO.  The transcript is of record. 

At the October 2012 hearing, the Veteran testified that his PTSD prevented him from working and also led to him being fired from his last job.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the Veteran's testimony, the issue of TDIU has been raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.

The issues of entitlement to service connection for a left knee disorder, entitlement to an initial rating in excess of 30 percent for PTSD, and entitlement to a TDIU rating, are addressed in the REMAND below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By September 2009 rating decision, the RO denied entitlement to service connection for thoracic scoliosis and lumbar strain, essentially based on findings that the Veteran's current thoracic scoliosis and lumbar strain were not shown by competent medical evidence to be related to his active service.  The Veteran was notified of that rating decision, but did not appeal, and the September 2009 rating decision became final.  It is the last final disallowance of this claim. 

2. The evidence added to the record, since the RO's September 2009 rating decision, includes duplicative evidence and evidence that was not previously submitted to agency decisionmakers, but which does not relate to an unestablished fact necessary to substantiate the claim for service connection for thoracic and lumbar spine disorders, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 2009 RO rating decision, which denied service connection for thoracic scoliosis and lumbar strain, is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108 , 7104 (West 2002).

2. With regard to the thoracic and lumbar spine disorders claim, new and material evidence has not been received since the final September 2009 RO rating decision, and the claim for entitlement to service connection for thoracic and lumbar spine disorders may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2011 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the February 2011 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, the Veteran has been informed of the evidence necessary to establish service connection for a thoracic and lumbar disorder, and of the necessity of presenting new and material evidence along with that definition.  The Board concludes that the February 2011 letter adequately complied with the VCAA and subsequent interpretive authority, and that the Veteran has not been prejudiced by the notice and assistance provided.

Additionally, in October 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the October 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, and information was solicited regarding the circumstances of the Veteran's thoracic/lumbar injury in service, the nature of his current disability, and his history of post-service treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not already been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, and a VA examination is not necessary in this matter.  In that regard, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties with respect to that particular claim.  Thus, VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) ; 38 C.F.R. § 3.159(c)(4)(C)(iii).  Since the RO has informed the Veteran of the information and evidence needed to substantiate his claim and no new and material evidence has been submitted, a VA examination is not required.  

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would unnecessarily impose additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence Claim

The Veteran essentially contends that his claim for service connection for a thoracic and lumbar disorder should be reopened.

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118  .

By September 2009 rating decision, the RO denied service connection for thoracic scoliosis and lumbar strain, essentially based on findings that the Veteran's current thoracic scoliosis and lumbar strain were not shown by competent medical evidence to be related to his active service.  The Veteran was notified of this rating decision, but did not file an appeal.  Thus, the September 2009 RO rating decision became final.  It is the last final disallowance of the claim for service connection for a thoracic and lumbar disorder. 

The evidence of record at the time of the September 2009 RO rating decision basically included the Veteran's STRs, service personnel records, lay statements, a VA examination report, and VA treatment records. 

STRs are negative for complaints or findings of back pain or a back condition.  

On a VA examination in November 2008, the Veteran reported that his thoracic and lumbar pain began in 2004, and that there was no specific injury he recalled, but claimed it was instead due to PT and overuse, and that he had no problems prior to service.  An x-ray revealed S-shaped thoracic scoliosis and the lumbar spine was negative.  The diagnoses included thoracic scoliosis and lumbar strain with subjective, but not objective, evidence of right-sided radiculopathy.

VA treatment records showed that in November 2008, the Veteran reported an injury to his back in Iraq.  In December 2008, he continued to complaint of back pain, and the assessment was back pack, probably mechanical, x-rays negative, and no radiation.

Evidence submitted subsequent to the September 2009 RO rating decision includes additional VA treatment records, lay statements, and the Veteran's testimony.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In considering evidence submitted after the RO's September 2009 rating decision, the Board notes that the additional VA treatment records show that the Veteran continued to receive treatment for his complaints of back pain.  In October 2012 he testified that he injured his back in service when he was underneath a Humvee working on the transmission.  He also testified he did not receive treatment for his back in service.  The VA records, while new, are not material because such evidence, while continuing to acknowledge the Veteran's current complaints of and treatment for back pain, do not include competent medical evidence suggesting that any current thoracic/lumbar disability had an onset in, or is otherwise related to the Veteran's period of active service.  The new evidence in this case as it relates to the Veteran's thoracic and lumbar spine not only does not address the bases on which the claim has been previously denied, but such evidence would not reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, supra. 

With regard to the Veteran's statements, the Board notes that he has essentially contended that his current thoracic and lumbar conditions and complaints are related to service.  While the Veteran's statements are presumed credible, he is not shown to have expertise in diagnosing a current thoracic/lumbar disability, and/or in relating any current thoracic/lumbar spine disorder to an injury in service. While the Veteran is certainly competent to report that he hurt his back during service, and to report on his thoracic and lumbar symptoms and experiences in and after service, as a layperson, without the appropriate medical training or expertise, he is not competent to render a probative opinion on a medical matter, to include whether he has a current right knee disability that might be related to service.  Kahana v. Shinseki, supra.  Accordingly, where, as here, the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993). Thus, the Board concludes that new and material evidence to reopen the claim for service connection for a thoracic and lumbar disorder has not been received. 


ORDER

New and material evidence has not been received to reopen the previously denied claim of service connection for a thoracic and lumbar disorder, and the appeal is therefore denied.


REMAND

1. Service Connection for a Left Knee Disorder 

The Veteran essentially contends that he injured his knee in service jumping off heavy equipment and from running in the sand with a heavy pack, and that he has had ongoing left knee pain since service.

A VA general medical examination was conducted in November 2008, and at that time the Veteran did not complain of knee problems, but rather reported having problems with shin splints.  A subsequent RO rating decision, in September 2009, showed that service connection was granted for shin splints.  

A few days after the VA examination in November 2008, the Veteran was seen at a VA facility for a walk in appointment and he reported having had a knee injury in boot camp.  Subsequent VA records show that in December 2008, the Veteran continued to complain of knee pain and the assessment was that the knee pain was probably mechanical and x-rays were negative.  Thereafter, he continued to be seen for ongoing complaints of left knee pain and swelling, received injections in the knee to help with the pain, and the diagnosis remained arthralgia.  In October 2012 he underwent an x-rays of his knees, which revealed mild degenerative joint disease in each of his knees.  

To date, the Veteran has not been provided a VA examination addressing whether his current left knee mild degenerative joint disease may be related to his active service.  In light of the foregoing, as well as the competent evidence of record, including a current left knee disability and the Veteran's contention that he injured his left knee during service, the Board finds that a medical nexus opinion is necessary to assist in determining the probable etiology of the Veteran's current left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

2. Higher Initial Rating for PTSD

In October 2012, the Veteran basically testified that his PTSD symptoms had worsened since the last VA examination (in March 2011).  Although the length of time that has passed since his last VA examination is not alone determinative of whether a more current VA examination is warranted, in this case the Board concludes that there are other factors, including VA treatment records, regarding the severity of the Veteran's PTSD, which warrant him being scheduled for an updated VA examination to evaluate the current severity of his PTSD.  Further, on remand, attempts should be made to obtain any and all recent VA treatment records for the Veteran, related to his PTSD. 

3. TDIU Rating

With regard to the issue of entitlement to a TDIU rating , since a favorable decision with regard to the issues remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, as noted above, the Board found that the record has raised an inferred claim for a TDIU rating, based on the Veteran's testimony that due to his service-connected PTSD he has been unable to maintain employment.  Therefore, and in light of Rice v. Shinseki, supra, the fact that the Veteran has not received appropriate notice regarding this issue, and that this issue is inextricably intertwined with other issues on appeal, the Board finds that the claim for a TDIU rating must be remanded to the RO for further development.  

Accordingly, the case is REMANDED for the following action:

1. With regard to the claim for a TDIU rating, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.

2. Request that the Veteran provide identifying information regarding any recent VA and/or private treatment for his PTSD and/or left knee.  Attempt to obtain records from any named treatment sources, and associate any such records with the Virtual VA efolder, or, if not available, with the claims folder.  This should specifically include treatment records from Orangeburg CBOC.  Negative replies should be requested 

3. Schedule the Veteran for an appropriate VA examination to address the probable etiology of his current left knee disability (mild degenerative joint disease).  The examiner must review the claims folder, and the report must include a notation that this review has occurred.  

a. The examiner should be asked to provide an opinion, as to whether it is at least as likely as not that the Veteran's current left knee disability is related to his active service.  The examiner should be advised that the Veteran is competent to report that he hurt his knee in service jumping off heavy equipment and running in the sand with a heavy pack.  

a. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner. 

4. Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD as well as whether his service-connected disabilities, either alone or in combination, prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must describe the nature and severity of all symptoms of the Veteran's PTSD and any other current psychiatric disorder.  The examiner should also comment on the impact of the Veteran's PTSD on his ability to function both occupationally and socially.  A specific medical opinion regarding the degree to which the Veteran's PTSD impacts his employability (with detailed explanation of rationale) is necessary.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why.

5. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


